DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 11/30/2021 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the claims and drawings has/have overcome the objection(s). 
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim interpretations under 112f, applicant argues that the term “at least one linear feed mechanism” does not invoke 112(f) because the term has a sufficiently definite meaning for one of ordinary skill in the art to identify the structure that performs the recited function”. This argument is not found persuasive. Applicant does not present evidence that the term has a sufficiently definite meaning in the art to identify the structure that performs the recited function. In addition, “mechanism” is a generic place holder and “linear feed” is a modifier that does not connote sufficiently definite meaning/structure to a person of ordinary skill in the art (See MPEP 2181 I). A person of ordinary skill in the art is required to search the specification to determine the structure(s) encompass by the claimed term. Applicant did not clearly identify on the record the alleged “structural characteristics”/structures connoted by the claimed term (See 37 CFR 1.75(d) and MPEP §§ 608.01(o) & 2181). Applicant does not want to invoke 112(f), yet applicant wants the examiner to import the scope of the claimed “linear feed mechanism” from the specification into the claims. Applicant does not want to invoke 112(f), yet applicant wants the examiner to interpret the term as encompassing other equivalent mechanisms that 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the double patenting claim rejection(s), the terminal disclaimers filed on 02/25/2022 has/have overcome the rejection(s). 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/804235 and 61/815531 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of these provisional applications does not seem to have adequate support for the steps of “heating the filament to a temperature at which a matrix material therein flows within at least one rounded outlet of the print head”, “applying a spreading force to the filament between the at least one rounded outlet of the print head and the build platen”, and/or “controlling a differential in the feed rate and printing rate using the at least one linear feed mechanism so that the feed rate and the printing rate are substantially the same” of independent claims 39 and/or 50. As a result, instant claims 39-60 are not be provided benefit to these provisional applications.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
‘feeding an unmelted fiber reinforced composite filament to the print head at a feed rate (functional language) by the at least one linear feed (modifier without sufficient structure) mechanism (generic place holder)’ and ‘controlling a differential in the feed rate and printing rate using the at least one linear feed mechanism so that the feed rate and the printing rate are substantially the same (functional language)’ in claim 39 with corresponding structure disclosed in at least paragraphs [0009], [0094-0097], [0106], and [0150] of instant specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Roccio and Agent Joseph W. DePalma on 02/24/22.
The application has been amended as follows: 
In the Abstract: 
In the last sentence of the Abstract, change “The methods include applying a neutral to positive tension downstream of the ironing lip, so that the feed rate and the printing rate are substantially the same.” to --The methods include a step of controlling a differential in the feed rate and printing rate using 

	In the claims: 
39. (currently amended) A method for additive manufacturing using a three-dimensional printer comprising at least one linear feed mechanism and a print head positioned proximate a build platen, the method comprising: 
	feeding an unmelted fiber reinforced composite filament to the print head at a feed rate by the at least one linear feed mechanism; 
heating the filament to a temperature at which a matrix material therein flows within at least one rounded outlet of the print head; 
moving the print head and the build platen relative to one another at a printing rate; 
applying a spreading force to the filament between the at least one rounded outlet of the print head and the build platen; and

controlling a differential in the feed rate and printing rate using the at least one linear feed mechanism so that the feed rate and the printing rate are substantially the same. 
40. (canceled) 
48. (currently amended) The method of claim 39, wherein applying the spreading force includes applying the spreading force using an ironing lip or an ironing tip 
50. (currently amended) A method for additive manufacturing using a three-dimensional printer comprising at least one linear feed mechanism and a print head positioned proximate a build platen, the method comprising: 
providing a fiber reinforced composite filament at a feed rate to the print head, the feed rate applied by the at least one linear feed mechanism; 

controlling a differential in the feed rate and printing rate along the filament using the at least one linear feed mechanism so that the feed rate and printing rate are substantially the same; and 
applying a spreading force to the filament between the print head and the build platen.  
52. (canceled) 
59. (currently amended) The method of claim 50, wherein applying the spreading force includes applying the spreading force using an ironing lip or an ironing tip 

Allowable Subject Matter
Claims 39, 41-46, 48-51, and 53-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a method for additive manufacturing as instantly claimed is that the closest prior art of record, Farmer, alone or in combination, fails to teach or suggest the step of “controlling a differential in the feed rate and printing rate using the at least one linear feed mechanism so that the feed rate and the printing rate are substantially the same” as instantly claimed in claims 39 and 50. Applicant’s argument that the teachings in para. [0059] of Farmer (pg. 6 of Remarks dated 11/30/2021) cannot render the missing limitation obvious over the prior art of record is found persuasive. A modification so that the feed rate and the printing rate are substantially the same in Farmer would render the method of Farmer unsatisfactory for its intended purpose of applying tension. See MPEP § 2143.05 V. Thus, claims 39, 41-46, 48-51, and 53-60 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743